OPINION — AG — ** VETERANS — LOANS — COLLECTION THEREOF ** QUESTION: YOU REFER TO 72 O.S. 67.13 [72-67.13], WHICH PROVIDES THAT THE WAR VETERANS COMMISSION SHALL HAVE POWER TO TAKE ANY ACTION NOT OTHERWISE PROVIDED FOR BY LAW IT SHALL DEEM NECESSARY TO ENFORCE THE COLLECTION OF LOANS AND INTEREST THEREON MADE BY IT. CAN THE VETERANS COMMISSION BE LIABLE FOR COURT COSTS IN THE EVENT IT TAKES ACTION IN THE COURTS TO COLLECT SAID LOANS ? —  NEGATIVE CITE: 12 O.S. 66 [12-66] (ADVERSE RULING, LITIGATION, CIVIL SUIT) (JAMES P. GARRETT)